 Case 19-21619        Doc 44     Filed 10/24/19     Entered 10/24/19 11:30:11       Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT


In Re:
                                                    Chapter 11
John A. Sakon,
                                                    Case No. 19-21619 (JJT)
         Debtor.


                    NOTICE OF TOWN OF GLASTONBURY’S MOTION
                    FOR RULE 2004 EXAMINATION OF THE DEBTOR

         TO THE DEBTOR AND ALL PARTIES IN INTEREST:

         Take notice that the Town of Glastonbury (“Town”) has filed, pursuant to Fed. R. Bankr.

P. 2004 and Local Bankr. R. 2004-1(c), a Motion for Rule 2004 Examination of the Debtor (the

“Motion”), pursuant to which the Town seeks an order authorizing the examination of John A.

Sakon (the “Debtor”) under Fed. R. Bankr. P. 2004 and issuance of a subpoena, substantially in

the form as Exhibit A to the Motion, in accordance with Fed. R. Civ. P. 2004(c).

         In accordance with Local Bankr. R. 2004-1(c), the deadline to object to the Motion is

October 31, 2019. In the absence of a timely filed objection, the proposed order annexed to the

Motion may enter without further notice and hearing.



Dated: October 24, 2019                       Respectfully submitted,


                                              By:     /s/ Eric Goldstein
                                                      Eric Goldstein (ct 27195)
                                                      Shipman & Goodwin LLP
                                                      One Constitution Plaza
                                                      Hartford, CT 06103-1919
                                                      Tel. (860) 251-5000
                                                      Fax (860) 251-5218
                                                      egoldstein@goodwin.com
                                                      Attorneys for the Town of Glastonbury
 Case 19-21619        Doc 44     Filed 10/24/19     Entered 10/24/19 11:30:11        Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 24, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s CM/ECF System. The foregoing was also served on October 24,

2019, by first class mail to anyone unable to accept electronic filing as indicated on the Notice of

Electronic Filing. In addition, the foregoing was served on October 24, 2019, to the Debtor by

e-mail as well as first class mail as indicated below.

John Alan Sakon
82 Folly Brook Lane
Manchester, CT 06040
Email: johnsakon@yahoo.com

                                                         /s/ Eric Goldstein
                                                         Eric Goldstein
